DETAILED ACTION
Examiner Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art reference of Chen (U.S. Pub. No. 2019/0130275) teaches a gradient normalization systems and method for adaptive loss balancing in deep multitask networks wherein a hyperparameter determine a gradient of the gradient loss function with respect to a task weight for each task of the plurality of tasks and determine an updated task weight for each of the plurality of tasks using the gradient of the gradient loss function with respect to the task weight. Chen does not teach the multiple limitations of claims 1, 6, and 7 wherein entering to a model which represents a neural network and which includes a first weight common among the plurality of processors wherein each of the plurality of processors has a different first data and calculating an error gradient with respect to the first weight based on an output of the model. The error gradient is then integrating and other error gradients calculated by the other processors to obtain an integrated error gradient. Then the processes go to the steps of storing the first weight in a memory and entering second data common among the plurality of processors to the model evaluating accuracy of an output of the model by comparing an evaluation result of the accuracy with evaluation results acquired by the other processors. Then the process goes to updating the weight of the model to a third weight based on the selected hyperparameter value, the integrated error gradient, and the first weight stored in the corresponding memory. 
Baker (U.S. Pub. No. 2020/0184337) teaches a learning coach for machine learning system wherein each update of each connection weight parameter groves the learning coach an example of the effect of a set of hyperparameter values on the future learning performance of student learning system. Learning coach models this effect as a function of the hyperparameters and of the context, that is, the set of observations surrounding the connection for each example in the preceding minibatch or multiple preceding minibatches. In other words, the learning coach has millions of training examples from which it can learn to predict the best hyperparameter values for each customized situation. Baker does not teach the multiple limitations of claims 1, 6, and 7 wherein entering to a model which represents a neural network and which includes a first weight common among the plurality of processors wherein each of the plurality of processors has a different first data and calculating an error gradient with respect to the first weight based on an output of the model. The error gradient is then integrating and other error gradients calculated by the other processors to obtain an integrated error gradient. Then the processes go to the steps of storing the first weight in a memory and entering second data common among the plurality of processors to the model evaluating accuracy of an output of the model by comparing an evaluation result of the accuracy with evaluation results acquired by the other processors. Then the process goes to updating the weight of the model to a third weight based on the selected hyperparameter value, the integrated error gradient, and the first weight stored in the corresponding memory. 
Hong (U.S. Pub. No. 2020/0065863) teaches a unified propensity modeling across product versions training apparatus 202 may use a training technique and/or one or more hyperparameters to update parameters 216 (e.g., coefficients, weights, etc.) of each machine learning model based on the features 210 and labels 212 associated with the corresponding product(s) and/or product version(s). In turn, the machine learning model may be trained to predict labels 212 based on the corresponding features 210. After parameters 216 are created and/or updated, training apparatus 202 may store parameters 216 in data repository 134 and/or another data store for subsequent retrieval and use. Hong does not teach the multiple limitations of claims 1, 6, and 7 wherein entering to a model which represents a neural network and which includes a first weight common among the plurality of processors wherein each of the plurality of processors has a different first data and calculating an error gradient with respect to the first weight based on an output of the model. The error gradient is then integrating and other error gradients calculated by the other processors to obtain an integrated error gradient. Then the processes go to the steps of storing the first weight in a memory and entering second data common among the plurality of processors to the model evaluating accuracy of an output of the model by comparing an evaluation result of the accuracy with evaluation results acquired by the other processors. Then the process goes to updating the weight of the model to a third weight based on the selected hyperparameter value, the integrated error gradient, and the first weight stored in the corresponding memory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Al-Shamma (U.S. Pub. No. 2020/0020393) teaches a neural network matrix multiplication in memory cell.
Liu (U.S. Pub. No. 2019/0340508) teaches a computing device and computation method for neural network computation. 

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691